Name: Commission Regulation (EU) NoÃ 120/2011 of 11Ã February 2011 fixing the reference prices for certain fishery products for the 2011 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 12.2.2011 EN Official Journal of the European Union L 38/1 COMMISSION REGULATION (EU) No 120/2011 of 11 February 2011 fixing the reference prices for certain fishery products for the 2011 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 29(1) and (5) thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that reference prices valid for the Union may be fixed each year, by product category, for products that are the subject of a tariff suspension under Article 28(1). The same holds for products which, by virtue of being either the subject of a binding tariff reduction under the WTO or some other preferential arrangements, must comply with a reference price. (2) Pursuant to Article 29(3)(a) of Regulation (EC) No 104/2000, the reference price for the products listed in Annex I, Parts A and B to that Regulation, is to be the same as the withdrawal price fixed in accordance with Article 20(1) of that Regulation. (3) The Union withdrawal prices for the products concerned are fixed for the 2011 fishing year by Commission Regulation (EU) No 122/2011 (2). (4) Pursuant to Article 29(3)(d) of Regulation (EC) No 104/2000, the reference price for products other than those listed in Annexes I and II to that Regulation is to be established in particular on the basis of the weighted average of customs values recorded on the import markets or in the ports of import in the 3 years immediately preceding the date on which the reference price is fixed. (5) There is no need to fix reference prices for those products falling under the criteria laid down in Art. 29(1) of Regulation (EC) No 104/2000 which are imported from third countries in insignificant volumes. (6) In order to allow a swift application of the reference prices in the year 2011, this Regulation should enter into force on the day following its publication in the Official Journal of the European Union. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The reference prices for the 2011 fishing year of fishery products, as referred to in Article 29 of Regulation (EC) No 104/2000, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) See page 9 of this Official Journal. ANNEX 1. Reference prices for fishery products referred to in Article 29(3)(a) of Regulation (EC) No 104/2000 Species Size (1) Reference price (EUR/tonne) Gutted with head (1) Whole fish (1) Additional Taric code Extra, A (1) Additional Taric code Extra, A (1) Herring of the species Clupea harengus ex 0302 40 00 1  F011 129 2  F012 197 3  F013 186 4a  F016 118 4b  F017 118 4c  F018 247 5  F015 219 6  F019 110 7a  F025 110 7b  F026 99 8  F027 82 Redfish (Sebastes spp.) ex 0302 69 31 and ex 0302 69 33 1  F067 982 2  F068 982 3  F069 824 Cod of the species Gadus morhua ex 0302 50 10 1 F073 1 144 F083 826 2 F074 1 144 F084 826 3 F075 1 081 F085 636 4 F076 858 F086 477 5 F077 604 F087 350 Boiled in water Fresh or refrigerated Additional Taric code Extra, A (1) Additional Taric code Extra, A (1) Deepwater prawns (Pandalus borealis) ex 0306 23 10 1 F317 5 134 F321 1 098 2 F318 1 800   2. Reference prices for fishery products referred to in Article 29(3)(d) of Regulation (EC) No 104/2000 Product Additional Taric code Presentation Reference price (EUR/tonne) 1. Redfish Whole: ex 0303 79 35 ex 0303 79 37 F411  with or without head 969 ex 0304 29 35 ex 0304 29 39 Fillets: F412  with bones (standard) 1 952 F413  without bones 2 094 F414  blocks in immediate packing weighing not more than 4 kg 2 239 2. Cod ex 0303 52 10, ex 0303 52 30, ex 0303 52 90, ex 0303 79 41 F416 Whole, with or without head 1 095 ex 0304 29 29 Fillets: F417  interleaved or in industrial blocks, with bones (standard) 2 451 F418  interleaved or in industrial blocks, without bones 2 663 F419  individual or fully interleaved fillets, with skin 2 499 F420  individual or fully interleaved fillets, without skin 2 972 F421  blocks in immediate packing weighing not more than 4 kg 2 990 ex 0304 99 33 F422 Pieces and other meat, except minced blocks 1 448 3. Coalfish ex 0304 29 31 Fillets: F424  interleaved or in industrial blocks, with bones (standard) 1 564 F425  interleaved or in industrial blocks, without bones 1 688 F426  individual or fully interleaved fillets, with skin 1 476 F427  individual or fully interleaved fillets, without skin 1 663 F428  blocks in immediate packing weighing not more than 4 kg 1 840 ex 0304 99 41 F429 Pieces and other meat, except minced blocks 966 4. Haddock ex 0304 29 33 Fillets: F431  interleaved or in industrial blocks, with bones (standard) 2 241 F432  interleaved or in industrial blocks, without bones 2 580 F433  individual or fully interleaved fillets, with skin 2 537 F434  individual or fully interleaved fillets, without skin 2 737 F435  blocks in immediate packing weighing not more than 4 kg 2 901 5. Alaska Pollack Fillets: ex 0304 29 85 F441  interleaved or in industrial blocks, with bones (standard) 1 170 F442  interleaved or in industrial blocks, without bones 1 311 6. Herring Herring flaps ex 0304 19 97 ex 0304 99 23 F450  exceeding 80 g. a piece 510 F450  exceeding 80 g. a piece 464 (1) The freshness, size and presentation categories are those laid down under Article 2 of Regulation (EC) No 104/2000.